Title: From Benjamin Franklin to Benjamin Waterhouse, 18 January 1781
From: Franklin, Benjamin
To: Waterhouse, Benjamin


Sir,
Passy, Jan. 18. 1781
I received your obliging Letter of the 16th past, enclosing one from my dear Friend Dr Fothergill. I was happy to hear from him, that he was quite free of the Disorder that had like to have remov’d him last Summer: But I had soon after a Letter from another Friend acquainting me that he was again dangerously ill of the same Malady; and the Newspapers have since announced his Death!— I condole with you most sincerely on this Occasion. I think a worthier Man never lived: For besides his constant Readiness to serve his Friends, he was always studying and projecting something for the Good of his Country and of Mankind in general, and putting others, who had it in their Power, on executing what was out of his own reach; but whatever was within it he took care to do himself; and his incredible Industry & unwearied Activity enabled him to do much more than can now be ever known, his Modesty being equal to his other Virtues.
I shall take Care to forward his Letter to Mr Pemberton. Enclos’d is one I have just receiv’d under Cover from that Gentleman. You will take Care to convey it by some safe Opportunity to London.
With hearty Wishes for your Prosperity & Success in your Profession, and that you may be a good Copy of your deceas’d Relation, I am, Sir, Your &c
Dr Benjamin Waterhouse an American at Leiden
